 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 1 of 11



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UBIQUITI INC.,
                                                                     1:20-CV-1312
                              Plaintiff,
                                                                     ANSWER TO
      -against-                                                      COUNTERCLAIMS

 PERASO TECHNOLOGIES INC., BILL McLEAN, JIM
 WHITAKER, SHAWN ABBOT, DAVID ADDERLEY,
 IMED ZINE and RIAD ZINE,

                             Defendants.


        UBIQUITI INC. (“Ubiquiti”) for its answer to the counterclaims asserted by

defendant PERASO TECHNOLOGIES, INC. (“Peraso”), states as follows:

        94.       Admits the allegations in paragraph 94.

        95.       Admits the allegations in paragraph 95.

        96.       States that paragraph 96 states legal conclusions to which no response is

required. To the extent a response is required, Ubiquiti admits the allegations in paragraph

96.

        97.       States that paragraph 97 states legal conclusions to which no response is

required. To the extent a response is required, Ubiquiti admits the allegations in paragraph

97.

        98.       States that paragraph 98 states legal conclusions to which no response is

required. To the extent a response is required, Ubiquiti admits the allegations in paragraph

98.

        99.       Denies the allegations in paragraph 99.




        DM2\12568725.2                             1
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 2 of 11



       100.      Admits the allegations in paragraph 100 to the extent it alleges that Peraso

and Ubiquiti entered into the License Agreement (as defined in the First Amended

Complaint, ECF Doc. No. 10) and that Ubiquiti Networks Canada Inc. is a party to the

Subscription Agreement (as defined in the First Amended Complaint, ECF Doc. No. 10),

and refers to the License Agreement and the Subscription Agreement for a true and

complete statement of their contents.

       101.      Denies the accuracy of the characterization of the License Agreement in

paragraph 101 and refers to the License Agreement for a true and complete statement of

its contents.

       102.      Denies the accuracy of the characterization of the License Agreement in

paragraph 102 and refers to the License Agreement for a true and complete statement of

its contents.

       103.      Denies the accuracy of the characterization of the License Agreement in

paragraph 103 and refers to the License Agreement for a true and complete statement of

its contents.

       104.      Denies the allegations in paragraph 104, except admits that Peraso agreed

to meet certain deadlines under the License Agreement and refers to the License

Agreement for a true and complete statement of its contents.

       105.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations regarding Persaso’s capital flow, ability to continue development work,

and operations, denies that the License Agreement set schedules for investment by

Ubiquiti and states that the characterization of any part of the License Agreement as




       DM2\12568725.2                             2
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 3 of 11



“material” states a legal conclusion to which no response is required, and refers to the

License Agreement for a true and complete statement of its contents.

      106.      In response to paragraph 106, Ubiquiti admits that each of the Second

Tranche Development Milestones were required to be completed on or before January 31,

2019, and that each of the Third Tranche Development Milestones were required to be

completed on or before October 31, 2019, and refers to the License Agreement for a true

and complete statement of its contents. To the extent that paragraph 106 contains any other

allegations regarding the License Agreement, they are denied.

      107.      Denies the allegations in paragraph 107.

      108.      States that paragraph 108 states legal conclusions regarding the License

Agreement to which no response is required, denies that the License Agreement required

Ubiquiti to either accept or reject the achievement of a specific milestone irrespective of

the date on which the milestone was purportedly achieved, and refers to the License

Agreement for a true and complete statement of its contents.

      109.      Denies the allegations in paragraph 109.

      110.      Denies the allegations in paragraph 110.

      111.      Denies the allegations in paragraph 111.

      112.      In response to paragraph 112, denies that Ubiquiti was required to make the

referenced investment in Peraso.

      113.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegation in paragraph 113, except denies that there was a “default”.




      DM2\12568725.2                             3
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 4 of 11



       114. Admits that there was an email between Todd Cramer and Bill McLean on

February 8, 2019, refers to the email for a true and complete statement of its contents, and

denies the remaining allegations in paragraph 114.

       115. Admits that Peraso communicated with Ubiquiti on June 4, 2019 regarding

developments pursuant to the License Agreement, denies the characterizations of such

communications, and refers to the communications for the true and complete statement of

the contents thereof.

       116. Admits that Peraso’s team shared information with Ubiquiti and that a

performance presentation was sent to Ying Chen and denies the remaining allegations in

paragraph 116.

       117. Denies the allegations in paragraph 117.

       118. For its response to paragraph 118, admits that Peraso communicated with

Ubiquiti on August 26, 2019, denies the characterizations of such communications, and

refers to the communications for the true and complete statement of the contents thereof.

       119. Admits that Todd Cramer emailed Bill McLean, refers to the contents of the

email for a true and complete statement of its contents, and denies the remaining

allegations in paragraph 119.

       120. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 120.

       121. Denies the allegations in paragraph 121.

       122. Denies the allegations in paragraph 122.

       123. States that paragraph 123 states a legal conclusion to which no response is

required. To the extent paragraph 123 attempts to characterize discussions between



      DM2\12568725.2                            4
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 5 of 11



Ubiquiti and Peraso regarding ownership and manufacturing rights concerning intellectual

property covered by the License Agreement, Ubiquiti denies those characterizations.

       124. Denies the allegations in paragraph 124.

       125. States that paragraph 125 states a legal conclusion to which no response is

required, and refers to the License Agreement for a true and complete statement of its

contents. To the extent paragraph 125 alleges that certain obligations of Ubiquiti under

Section 2.2 of the License Agreement were triggered by Peraso’s performance of its own

obligations under the License Agreement, Ubiquiti denies those allegations.

       126. Denies the allegations in paragraph 126.

       127. Denies the allegations in paragraph 127.

      128.      In response to paragraph 128, denies that Ubiquiti was required to make the

referenced investment in Peraso.

       129. Denies the allegations in paragraph 129.

       130.     Denies the allegations in paragraph 130.

       131. Denies that Ubiquiti placed an order in February 2020 and denies that an

order placed by Ubiquiti Cayman Limited in February 2020 constituted approval of or

acquiescence in any claim of performance under the License Agreement by Peraso, and

denies the remaining allegations in paragraph 131.

       132. Admits that on October 1, 2019, Peraso sent Ubiquiti an email regarding a

financing that was being pursued, denies that the email invited Ubiquiti to participate in

the financing, refers to that email for a true and complete statement of its contents, and

denies knowledge or information sufficient to form a belief as to truth of the remaining

allegations in paragraph 132.



      DM2\12568725.2                             5
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 6 of 11



        133. In response to paragraph 133, admits that in or about November 2019

Ubiquiti became aware of Peraso’s deteriorating financial situation and admits that

Ubiquiti became aware of a potential offer for a purchase of Peraso by a third party and

denies the remaining allegations.

        134. In response to paragraph 134, admits that on December 11, 2019, a phone

call between Bill McLean, Todd Cramer and Hartley Nisenbaum occurred, but denies the

characterization of conversation among them.

        135. In response to paragraph 135, admits that Bill McLean sent an email to Todd

Cramer and Hartley Nisenbaum after the telephone call of December 11, 2019, but denies

the characterization of such email, and refers to the email for a true and complete statement

of its contents.

        136. Denies the allegations in paragraph 136.

        137. Admits that Peraso’s counsel sent a purported notice of default to Ubiquiti

on December 11, 2019, refers to that notice for a true and complete statement of its

contents, and denies the remaining allegations in paragraph 137.

        138. In response to paragraph 138, denies that there was a default by Ubiquiti.

        139. Admits that on January 16, 2020, Peraso’s counsel sent a letter to Ubiquiti

purporting to terminate the License Agreement, refers to that letter for a true and complete

statement of its contents, and denies the remaining allegations in paragraph 139.

        140. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 140.

        141. Admits the allegations in paragraph 141.




       DM2\12568725.2                            6
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 7 of 11



       142. Admits that the exclusivity period ran until March 1, 2020, and denies

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 142.

       143. Admits the allegations in paragraph 143, and refers to the original complaint

in this action for a true and complete statement of its contents.

       144. Denies the allegations in paragraph 144.

       145. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 145.

       146. In response to paragraph 146, admits that Ubiquiti received a Notice of

Special Meeting of Shareholders to be held on March 12, 2020 and a Form of Proxy, and

refers to those documents for a true and complete statement of their contents.

       147. In response to paragraph 147, denies that Ubiquiti was a shareholder, admits

that Peraso sent a purported notice of pre-emptive rights to shareholders, and refers to that

notice for a true and complete statement of its contents.

       148. Admits the allegations in paragraph 148, and refers to the First Amended

Complaint in this matter for a true and complete statement of its contents.

       149. In response to paragraph 149, admits that to the extent that Ubiquiti

possessed any pre-emptive rights, it did not exercise any pre-emptive rights.

       150. Admits the allegation in paragraph 150 that Ubiquiti tendered a loan

proposal, denies the characterization of such proposal, and refers to the proposal and to

the accompanying email for a true and complete statement of the contents thereof.

       151. Denies the allegations in paragraph 151.




      DM2\12568725.2                             7
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 8 of 11



          152. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 152.

          153. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations that Ubiquiti had the right to vote on the existing financing proposal set

forth in the proposal and admits that Ubiquiti did not vote for or against the financing.

          154. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 154.

          155. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 155, except admits that Ubiquiti was informed as to the

closing of the financing.

          156. States that paragraph 156 states legal conclusions to which no response is

required. To the extent a response is required, Ubiquiti denies the allegations in paragraph

156.

                                FIRST COUNTERCLAIM
                             (DECLARATORY JUDGMENT)
          157. In response to paragraph 157, Ubiquiti incorporates each and every answer

made by Ubiquiti in response to Paragraphs 94 through 156 as though fully set forth

herein.

          158. Denies the allegations in paragraph 158.

          159. Denies the allegations in paragraph 159.

          160. In response to the allegations in paragraph 160, admits that Ubiquiti claims

that Persaso attempted to terminate the License Agreement improperly.

          161. Denies the allegations in paragraph 161.

          162. Admits the allegations in paragraph 162.



       DM2\12568725.2                            8
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 9 of 11



                               SECOND COUNTERCLAIM
                               (BREACH OF CONTRACT)
          163. In response to paragraph 163, Ubiquiti incorporates each and every answer

made by Ubiquiti in response to Paragraphs 94 through 162 as though fully set forth

herein.

          164. Denies the allegations in paragraph 164.

          165. Denies the allegations in paragraph 165.

          166. Denies the allegations in paragraph 166.

          167. Denies the allegations in paragraph 167.

          168. Denies the allegations in paragraph 168.

          169. Denies the allegations in paragraph 169.

                              THIRD COUNTERCLAIM
                         (BREACH OF DUTY OF GOOD FAITH
                               AND FAIR DEALING)
          170. In response to paragraph 170, Ubiquiti incorporates each and every answer

made by Ubiquiti in response to Paragraphs 94 through 169 as though fully set forth

herein.

          171. States that paragraph 171 alleges a legal conclusion to which no response is

required.

          172. Denies the allegations in paragraph 172.

          173. Denies the allegations in paragraph 173.

          174. Denies the allegations in paragraph 174.

                               FOURTH COUNTERCLAIM
                                 (PRIMA FACIE TORT)
          175. Peraso has agreed to withdraw this counterclaim; therefore, no answer is

required.


      DM2\12568725.2                             9
Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 10 of 11



        176. Peraso has agreed to withdraw this counterclaim; therefore, no answer is

required.

        177. Peraso has agreed to withdraw this counterclaim; therefore, no answer is

required.

        178. Peraso has agreed to withdraw this counterclaim; therefore, no answer is

required.

        179. Peraso has agreed to withdraw this counterclaim; therefore, no answer is

required.

                              AFFIRMATIVE DEFENSES
                           FIRST AFFIRMATIVE DEFENSE
        180. Peraso’s counterclaims fail to state claims upon which relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE
        181. Peraso’s counterclaims are barred, in whole or in part, because any alleged

action or failure to act on Ubiquiti’s part was not the proximate cause of any alleged injury

to Peraso.

                          THIRD AFFIRMATIVE DEFENSE
        182. Peraso’s counterclaims are barred, in whole or in part, because any alleged

action or failure to act on Ubiquiti’s part is a result of mutual mistake in the formation of

the contract at issue.

                         FOURTH AFFIRMATIVE DEFENSE
        183. Peraso’s counterclaims are barred because it failed to mitigate its alleged

damages.

                           FIFTH AFFIRMATIVE DEFENSE
        184. Peraso’s counterclaims are barred by the doctrines of waiver, estoppel, bad

faith and/or unclean hands.


       DM2\12568725.2                           10
 Case 1:20-cv-01312-LTS-GWG Document 34 Filed 04/24/20 Page 11 of 11



                              SIXTH AFFIRMATIVE DEFENSE
           185. Peraso’s counterclaims are barred, in whole or in part, because Ubiquiti’s

conduct was, at all times, in good faith, innocent and without willful intent.

                            SEVENTH AFFIRMATIVE DEFENSE
           186. Peraso’s counterclaims are barred by the doctrines of consent, ratification,

and/or acquiescence.

                                      PRAYER FOR RELIEF
          WHEREFORE, plaintiff and counterclaimant defendant Ubiquiti, respectfully

          requests that this Court:

          A. Dismiss Peraso’s counterclaims in their entirety;

          B. Award to Ubiquiti its full costs, disbursements, and reasonable attorneys’ fees

incurred in this action; and

          C. Award to Ubiquiti such additional and further relief as the Court deems just and

proper.

Dated: New York, New York
       April 24, 2020

                                                       __________________
                                                       Mario Aieta
                                                       Peggy Chen
                                                       DUANE MORRIS LLP
                                                       230 Park Avenue
                                                       New York, New York 10169
                                                       Phone: (212) 818-9200
                                                       Fax: (212) 818-9606
                                                       maieta@duanemorris.com
                                                       pschen@duanemorris.com

                                                       Attorneys for Plaintiff
                                                       Ubiquiti Inc.




          DM2\12568725.2                          11
